In an action to recover damages for personal injuries and loss of services, order denying plaintiffs’ motion to preclude defendant Lotli, Inc., from giving evidence at the trial in respect of the matters as to which a bill of particulars was ordered, affirmed, without costs. Appeal from order denying the motion of defendant Lotli, Inc., to resettle the order directing the furnishing of a bill of particulars, dismissed, without costs. No opinion. Lewis, P. J., Can well, Johnston, Adel and Wenzel, JJ., concur.